Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 9-13, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Bolkhovitin et al., (US 2018/0341606 hereafter Bolkhovitin) and Kuzmin (US 2014/0215129)
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1 and 11, Bolkhovitin teaches method comprising: (a) receiving, by a storage device controller (a data mirroring system including a primary storage system [0116], Fig. 3) , write data; (b) storing, by the storage device controller, the write data in a control memory buffer (CMB) (internal memory organized as one or more controller memory buffers (CMB), primary memory system is the first controller memory buffer of a first storage device [0022],[0101]); (c) receiving, by the storage device controller, a write command for the write data after (a) (Bolkhovitin teaches a Main controller that determines a first controller memory buffer of a storage device and transfer data to the first controller memory buffer, [0113-0116]). Bolkhovitin does disclose sending completion notification to the main controller after completing the data transfer to the CMB on a secondary storage device. ([0115])
Bolkhovitin does not expressly teaches: (d) after (c), refraining, by the storage device controller, from processing the write command until a ready signal is received, the ready signal indicating that a storage device is ready to receive data; (e) receiving, by the storage device controller, the ready signal; (f) after (e), processing, by the storage device controller, the write data in the control memory buffer to obtain processed data; and (g) writing, by the storage device controller, the processed data to the storage device.  
Nonetheless, Kuzmin discloses “..refraining, by the storage device controller, from processing the write command until a ready signal is received, the ready signal indicating that a storage device is ready to receive data; (e) receiving, by the storage device controller, the ready signal; (f) after (e), processing, by the storage device controller, the write data in the control memory buffer to obtain processed data; and (g) writing, by the storage device controller, the processed data to the storage device.  Specifically, Kuzmin teaches a memory management system including a NAND storage controller ([0053-0063]) and NAND storage device ([0053-0063]) whereby the NAND storage device is configured to received status information from the memory management system. 
	The disclosures by Bolkhovitin and Kuzmin are analogous because they are in the same filed of endeavor of writing in non-volatile storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bolkhovitin to include the teaches of Kuzmin since Kuzmin discloses waiting on a write status signal from a controller and then writing directly to a buffer would improve the efficiency of the system by reducing the amount of time to store data in memory and reducing the overall size of buffer resources requested in a controller. (Kuzmin, [0054-0062], [0108-0109, 0156], Figs. 1-3b)

As per claims 2 and 12, Bolkhovitin-Kuzmin teaches wherein the storage device is a NAND flash storage device and wherein the ready signal is received from a NAND channel controller coupled to the NAND flash storage device, the ready signal indicating that the NAND flash storage device is ready to be programmed.  Kuzmin teaches a memory management system including a NAND storage controller ([0053-0063]) and NAND storage device ([0053-0063]) whereby the NAND storage device is configured to received status information from the memory management system. 
As per claim 3 and 13, Bolkhovitin-Kuzmin teaches wherein are performed without writing the processed data to any memory device.  (Kuzmin, [0053-0063])
As per claim 10 and 20, Bolkhovitin-Kuzmin teaches wherein the storage device controller is a solid state device (SSD) controller (Bolkhovitin teaches a SSD controller, [0101.0113]) implementing the PCIe (peripheral component interconnect express) protocol and is coupled to a PCIe fabric, the write command being received from a component coupled to the PCIe fabric. (Kuzmin teaches memory controllers adapted to connect with storage system using PCIe, [0056-0061])

Allowable Subject Matter
24.	Claims 4-8 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claim 4 teaches “after performing (f) and at least one of before and during performing (g), writing the processed data to a light write buffer (LWB) that is implemented on a different memory device than the CMB; and wherein (g) comprises reading, by the storage device, the processed data from the LWB.”
  					Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        December 16, 2022